  4:11-cr-03137-RGK-CRZ Doc # 72 Filed: 08/06/20 Page 1 of 2 - Page ID # 284




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:11CR3137

      vs.
                                                            ORDER
TORRIA KAE GONZALEZ,

                  Defendant.


     In light of Chief Judge Gerrard’s opinion in United States v. Jenkins,
4:15CR3079, (Filing 88), I find and conclude that Ms. Gonzalez has probably
exhausted her administrative remedies. Therefore,

     IT IS ORDERED that:

     1. The motion for compassionate release (Filing 71) shall be restricted but
        available to the parties and the court (including the Probation Officer).
     2. The Federal Public Defender or his designee is appointed to represent the
        defendant concerning her compassionate release motion.
     3. The Federal Public Defender or his designee shall enter his or her
        appearance at his or her earliest convenience.
     4. A United States Probation Officer for the District of Nebraska shall as soon
        as reasonably possible obtain Ms. Gonzalez’s medical records from the
        Bureau of Prisons, file those medical records as sealed documents in this
        case, and provide copies to counsel for the government and counsel for the
        defendant. The Probation Officer shall also file as a restricted document
        his or her recommendations and evaluation after reviewing Ms. Gonzalez’s
        medical records including but not limited to the inmate’s proposed release
        plan, her adjustment while in prison and any other information deemed
        helpful by the Probation Officer. The recommendations and evaluation of
4:11-cr-03137-RGK-CRZ Doc # 72 Filed: 08/06/20 Page 2 of 2 - Page ID # 285




      the Probation Officer shall be provided to counsel when the Probation
      Officer submits that document for filing.
   5. Fourteen calendar days after the submission of the recommendations and
      evaluation described in paragraph 2, the government shall submit a
      responsive brief. Ms. Gonzalez through her counsel may submit a reply
      brief within ten calendar days after the government’s responsive brief.
      Unless otherwise ordered, upon receipt of Ms. Gonzalez’s reply brief or
      upon the expiration of the time for reply the matter shall be deemed
      submitted. The briefs may be filed as restricted documents.
   6. The Clerk’s office shall provide a copy of this order to Supervising United
      States Probation Officer Aaron Kurtenbach, the Federal Public Defender,
      and government’s counsel.

   Dated this 6th day of August, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      2
